        Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :   No. 1:16-CR-209
                                               :
           vs.                                 :
                                               :
ANDREW MANGANAS,                               :
                                               :
                 Defendant.                    :   Judge Sylvia H. Rambo


                                  MEMORANDUM

        Before the court is Defendant Andrew Manganas’s motion to vacate, set aside,

or correct sentence under 28 U.S.C. § 2255 based on ineffective assistance of

counsel. (Doc. 116.) For the reasons set forth below, the motion will be denied.

   I.      BACKGROUND

        In July 2016, a grand jury returned a 46-count indictment charging Andrew

Manganas and Panthera Painting, Inc. with theft from an employee benefit plan, mail

fraud, and violations of the Clean Water Act violations that arose from the discharge

of pollutants into the Susquehanna River. (Doc. 1.) Panthera was solely owned by

Manganas, who served as the company’s President, Vice President, Secretary, and

Treasurer. Manganas and Panthera were represented by Attorney Steven Spallings,

who was paid a retainer with Panthera funds. (Doc. 135, at 45:7-12, 47:22-24.)

        In July 2018, after having initially entered a plea of not guilty, Manganas and

Panthera signed a joint plea agreement pleading guilty to five identical counts of


                                           1
          Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 2 of 10




theft from an employee benefit plan, mail fraud, and violations of the Clean Water

Act. (Docs. 39, 44.) Manganas subsequently executed, on behalf of himself and

Pantera, a “Statements of Defendants” that set forth the evidence supporting the plea.

(Doc. 41.) Manganas also executed a corporate resolution affirming his authority to

act on behalf of and enter a plea for Pantera. (Doc. 47.) In August 2019, the court

sentenced Panthera to five years’ probation and Manganas to 46 months’

imprisonment and two years of supervised release. (Doc. 86.)

          Manganas has filed a motion under § 2255 for ineffective assistance of

counsel. (Doc. 116.) The motion argues that Stallings provided ineffective

representation based on (1) his failure to demand a hearing under Rule 44(c)(2) or

counsel Manganas on his right to a hearing, and (2) his failure to file a notice of

appeal after being instructed to do so by Manganas.1 The court held an evidentiary

hearing on the motion in which it heard testimony from Manganas, Manganas’s son,

and Stallings. The matter is thus ripe for disposition.

    II.      STANDARD OF REVIEW

          The Sixth Amendment entitles a defendant to counsel that will provide all

services necessary “to ensure that the trial is fair.” Strickland v. Washington, 466


1
  Manganas’s initial motion made additional claims that he never addressed in his briefs, including
that Stallings provided ineffective assistance based on his representation of another individual who
allegedly cooperated with the government against Manganas as well as Stallings’ failure to contest
certain Sentencing Guidelines issues at the sentencing hearing. Given the absence of any
substantive argument on these claims, they are abandoned and need not be addressed.

                                                 2
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 3 of 10




U.S. 668, 685 (1984). Under 28 U.S.C. § 2255, a prisoner in custody claiming the

right to be released based upon the ground that the sentence was imposed in violation

of the Constitution or law may move the sentencing court to vacate, set aside, or

correct the sentence. The defendant must show that counsel’s performance was

constitutionally deficient and that the deficient performance prejudiced the defense.

See Strickland, 466 U.S. at 687.

      In Strickland, the United States Supreme Court explained the proper method

for analyzing each factor. First, “[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel's conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686. It is easy through hindsight to

unfairly scrutinize counsel’s strategic and tactical decisions “after conviction or [an]

adverse sentence”; to avoid this, “[j]udicial scrutiny of counsel's performance must

be highly deferential.” Id. at 689. Second, “the defendant must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. A “reasonable probability is” less

than a preponderance of the evidence; it is “a probability sufficient to undermine

confidence in the outcome.” Id.




                                           3
           Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 4 of 10




    III.     DISCUSSION

        Manganas’s first argument is that Stallings was ineffective because he did not

object to the court’s failure to conduct a Rule 44(c) inquiry and did not explain to

Manganas that he had a right to such an inquiry. Under Rule 44(c)(2), the court

“must promptly inquire about the propriety of joint representation and must

personally advise each defendant of the right to the effective assistance of counsel,

including separate representation.” While it is undisputed that the court did not

conduct an inquiry under Rule 44(c)(2), Manganas is not entitled to relief because

he has not shown that an actual conflict existed or that he was prejudiced by

Stallings’ performance in any way.2

        Manganas’s written submissions and testimony make no suggestion that an

actual conflict ever existed with Panthera, and nothing in the record supports that

Manganas’s interests diverged from those of the company with respect to a material

fact, legal issue or course of action. Manganas held every officer position and was

the sole corporate representative of Panthera, which had no independent board of


2
  Manganas’s initial motion claimed that Stallings’ joint representation in and of itself violated his
Sixth Amendment rights, but his supporting brief set forth no substantive argument on the issue,
and his reply brief filed after the evidentiary hearing addressed joint representation only as it relates
to Stallings’ failure to demand a Rule 44 hearing or counsel Manganas on his right to a hearing.
Regardless, any such claim would fail because joint representation “is not per se violative of
constitutional guarantees of effective assistance of counsel.” Holloway v. Arkansas, 435 U.S. 475,
482 (1978); see Cuyler v. Sullivan, 446 U.S. 335, 348 (1980) (“In order to establish a violation of
the Sixth Amendment, a defendant who raised no objection at trial must demonstrate that an actual
conflict of interest adversely affected his counsel’s performance.”).

                                                   4
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 5 of 10




directors, and all legal decisions involving the company thus required the

involvement and consent of Manganas alone. (Doc. 135, 65:25-66:4.) There is no

indication that Stallings took any action on behalf of Panthera to the detriment of

Manganas or that Stallings’ representation foreclosed or inhibited a plausible

alternative defense strategy. Stallings’ sentencing memorandum advanced the sole

interests of Manganas, and Stallings testified at the evidentiary hearing that he did

not believe a conflict or potential conflict ever arose. (Id. at 49:2-5) (“There were

never any points in the case or in the investigation leading to the case when it

appeared that there was any divergence of interests between Mr. Manganas and the

company.”); (id. at 63:11-13) (“There was, to my knowledge, no potential for

conflict between representing Panthera Painting and representing Andrew Manganas

individually.”).

      In addition, there is nothing to support Manganas’s claim that he was left in

the dark as to the nature of Stallings’ representation. Manganas’s testimony that he

retained Stallings to serve only as his personal counsel is contradicted by the record.

Manganas paid Stallings with Panthera funds (id. at 12:2-9) and at no point did he

hire a separate attorney for Panthera (id. at 11:22-25). Manganas also had a history

of sharing the same attorney as Panthera in other cases, despite denying he ever did

so under oath. (Id. at 23:16-24:25.) See I.U.P.A.T. District Council #57 Combined

Funds et al v. Panthera Painting, Inc. et al., No. 2:09-CV-01382, Doc. 57 (Western


                                          5
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 6 of 10




District of Pennsylvania); International Painters and Allied Trades Industry Pension

Fund et al., v. Panthera Painting, Inc. et al., No. 2:11-CV-337, Docs. 19, 25

(Western District of Pennsylvania); I.U.P.A.T. District Council #57 Welfare,

Annuity, Apprenticeship and Labor Management v. Panthera Painting, Inc. et al.,

No. 13-CV-364, Doc 11 (Western District of Pennsylvania). In addition, Stallings

testified at the evidentiary hearing that he was retained to represent both Manganas

and Panthera and that he discussed representing both parties with Manganas. (Doc.

135, 47:10-48:2.) During the course of Stallings’ representation, he entered

numerous appearances on both parties’ behalf and with Manganas’s full awareness.

At the change of plea hearing, for example, the court advised Manganas that he

would be answering questions not only for himself but also Panthera, and Manganas

advised the court that he wished to enter a guilty plea on behalf of the company.

(Doc. 91, 5:19-21, 24:13-16.) Stallings also made clear at sentencing, while standing

next to Manganas, that he was there to “represent not only Mr. Manganas but

Panthera Painting, and I am here on both of their behalf today.” (Doc. 89, 3-11.)

      In the absence of an actual conflict or prejudice, Manganas is not entitled to

relief based on Stallings’ failure to demand a Rule 44 hearing or counsel Manganas

that he had a right to the hearing. Holding otherwise would effectively vitiate Third

Circuit precedent that a district court’s failure to advise a defendant about his right

to separate counsel under Rule 44(c) does not justify reversal of a conviction absent


                                          6
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 7 of 10




an actual conflict of interest. United States v. Pungitore, 910 F.2d 1084, 1140-41 (3d

Cir. 1990). Manganas’s first claim based on ineffective assistance of counsel will

therefore be denied.

      Next, Manganas’s motion claims that Stallings was ineffective for failing to

file a notice of appeal on his behalf after sentencing. If a defendant explicitly

instructs counsel to file an appeal, they must do so, and prejudice is presumed if they

do not. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000); Garza v. Idaho, 139 S. Ct.

738, 744 (2019). If no explicit instruction is given, counsel must consult with the

defendant about filing a notice of appeal if there is reason to believe either “(1) that

a rational defendant would want to appeal (for example, because there are

nonfrivolous grounds for appeal), or (2) that this particular defendant reasonably

demonstrated to counsel that he was interested in appealing.” Roe, 528 U.S. at 480.

      At the evidentiary hearing, the court heard somewhat conflicting testimony

from the witnesses regarding two post-conviction meetings that were held to discuss

an appeal. The first meeting was held immediately after sentencing in a room

adjacent to the courtroom and involved Manganas and his family and Stallings.

According to Manganas, he told Stallings in the meeting that he wanted to appeal,

but Stallings responded by telling him that he waived his right to appeal. (Doc. 135,

6:22-7:4, 35:4-8.) Manganas’s son also testified that Manganas said he wanted to

appeal, but he testified that Stallings responded by saying that they would speak the


                                           7
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 8 of 10




following day and would “get the transcript first and then go from there.” (Id. at

36:22-24.) According to Stallings, the group had preliminary discussions in the

meeting about the right and potential bases for appeal. Stallings reminded Manganas

that he had signed a waiver of appeal and informed him that such waivers are

generally enforced in the circuit such that the court of Court of Appeals would be

unlikely to entertain certain arguments that are commonly the subject of appeals. (Id.

at 52:16-53:1.) Stallings testified that he explained that other post-conviction

remedies existed including a petition under Section 2255, and he suggested that they

schedule a meeting to discuss the options in more detail. (Id. at 52:9-53:6.)

According to Stallings, Manganas wanted to understand what his options were, but

he made clear that he did not want an appeal filed at that time. (Id. at 60:17-25.)

      The second meeting took place approximately ten days later in Stallings’

office and involved Manganas and his children and Stallings. At the meeting,

Stallings expressed his willingness to file an appeal, and the group discussed merits

and potential bases for a filing. (Id. at 7:24-8:25, 37:6-22, 53:20-54:25.) Manganas

testified that Stallings informed him that an appeal would cost another hundred

thousand dollars, and Manganas responded he would have to think about it. (Id. at

7:24-8:25, 25:18-26:1.) Stallings testified that he was instructed not to file an appeal

at the time. (Id. at 56:5-17.)




                                           8
       Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 9 of 10




      According to Manganas, following the meeting and one day prior to the

expiration of his time to appeal, he tried calling Stallings in order to instruct him to

file an appeal, but Stallings did not answer or return his call. (Id. at 8:16-25, 34:4-

6.) Stallings testified that he continued to exchange text messages with Manganas’s

son following the meeting, but he never received any indication that Manganas

wanted him to file an appeal, and he does not know of any occasion on which

Manganas was unable to reach him about the issue. (Id. at 53:13-19, 56:10-24.)

      Despite the conflicting testimony with respect to the first post-sentencing

meeting, there is no dispute that the second and final meeting between Manganas

and Stallings ended with an instruction that no appeal should be filed at that time,

and that Manganas never subsequently instructed Stallings to the contrary. The

testimony shows that Stallings consulted with Manganas and his family on multiple

occasions and appropriately counseled Manganas as to the merits and potential bases

for appeal. While Manganas may have initially demonstrated his interest in

appealing, Stallings credibly testified that no final decision was ever made in the

initial meeting, and the record is clear that Manganas walked back any desire to

appeal in the second meeting. Moreover, the court credits Stallings’ testimony that

he had no reasonable basis for believing that Manganas wanted him to appeal after

the conclusion of the second meeting. Stallings had been in contact with Manganas’s

son and received no such indication, and he was not aware of any attempts to contact


                                           9
         Case 1:16-cr-00209-SHR Document 146 Filed 09/03/21 Page 10 of 10




him at the eleventh hour before the expiration of Manganas’s time to appeal. Because

Manganas did not expressly instruct Stallings to file a notice of appeal or reasonably

demonstrate his interest in doing so, Stallings did not provide ineffective assistance

and relief under Section 2255 is not appropriate.

   IV.     CONCLUSION

      For the reasons set forth above, Defendant Andrew Manganas’s motion to

vacate, set aside, or correct sentence under 28 U.S.C. § 2255 based on ineffective

assistance of counsel will be denied. An appropriate order shall follow.



                                                    s/Sylvia H. Rambo
                                                    Sylvia H. Rambo
                                                    United States District Judge


Dated: September 3, 2021




                                         10
